UNITED STATES DISTRICT COURT re
SOUTHERN DISTRICT OF NEW YORK nu

 

bo OU MENT
- OC IMOPERONTCALI YY oo!
OCH
GATE PILED:

1 LITA a arene Senge Dy SONNE RA ITN

BYRON K. BROWN,
Plaintiff,

   

Vv.

ANTHONY ANNUCCI, Commissioner;
MICHAEL CAPRA, Superintendent; F.
CARABALLO, Correctional Sergeant; J. :
AYALA, Correctional Officer; S. AMARO, : SECOND AMENDED
Correctional Officer; V. YOUNG, Registered : ORDER OF SERVICE
Nurse; K. GREEN, Correctional Officer; T, :
BOWEN, Correctional Officer, M. BARNES, , 19 CV 9048 (VB)
Correctional Captain; “RODRIGUEZ” JOHN
DOE, Correctional Officer; JOHN DOE,
Correctional Officer; M. ROYCE, Deputy
Superintendent of Security; D.
VENNETTOZZI, Director of Special
Housing; and L. MALIN, Deputy
Superintendent of Programs,
Defendants.

Briccetti, J.:

 

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint dated September 25, 2019, alleging defendants violated his constitutional
rights. (Doc. # 2).

On October 29, 2019, the Court issued an Order of Service directing service of the
complaint on twelve identified defendants. (Doc. #5). The Order of Service further directed the
New York State Attorney General, by December 30, 2019, to ascertain and identify the two John
Doe defendants named in the complaint—Correction Officers John Doe and “Rodriguez” John
Doe—-so that they may be served. (Id.).

Plaintiff filed an amended complaint dated November 13, 2019. (Doc. #7). The

amended complaint named and identified an additional defendant, but also contained the same
allegations against John Doe and “Rodriguez” John Doe as stated in the original complaint.

(Id.). On November 8, 2019, the Court issued an Amended Order of Service to effectuate service
on the newly named defendant. (Doc. #8). This Order noted the New York Attorney General’s
obligation to ascertain and identify John Doe and “Rodriguez” Doe Joe remained in effect.

(id. at 1-2).

I, Defendant “Rodriguez” John Doe

By letter dated December 27, 2019, pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. |
1997), the New York State Attorney General identified defendant “Rodriguez” John Doe as Sing
Sing Correction Officer David O. Rodriguez. (Doc. #21).

As defendants can infer the claims plaintiff seeks to bring against David O. Rodriguez
from the face of the complaint, the Court will direct the Clerk to add David O. Rodriguez to the
docket as a defendant rather than require plaintiff to file an amended complaint.

In addition, to allow plaintiff to effect service defendant Rodriguez through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further
instructed to issue a summons listing this defendant and deliver to the Marshals Service all of the
paperwork necessary for the Marshals Service to effect service upon this defendant. The service
address for this defendant is appended to this Order.

It is plaintiffs responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012).

 
I. Defendant John Doe

In the December 27 letter, the New York State Attorney General states, based on the
allegations in the amended complaint, the remaining John Doe defendant could be one of twenty-
five correction officers. (Doc. #21). As such, the identity of this defendant cannot be determined
without further information from plaintiff.

Accordingly, by January 27, 2020, plaintiff is ORDERED to submit a letter to the Court
providing a more detailed description of the John Doe defendant, so that this defendant can be
identified and served. Helpful information concerning this defendant includes, but is not limited
to, approximate height, weight, race or ethnicity, hair color, and any other distinguishing
features.

Plaintiff also must notify the Court in writing if plaintiff's address changes, and the Court
may dismiss the action if he fails to do so.

CONCLUSION

By January 27, 2020, plaintiff is ORDERED to submit a letter to the Court providing a
more detailed description of the remaining John Doe defendant, so that this defendant can be
identified and served.

The Clerk is directed to (i) terminate from the docket defendant “Rodriguez” John Doe,
and (ii) add Correction Officer David O. Rodriguez to the docket as a defendant.

The Court also directs the Clerk of Court to complete the USM-285 forms with the
address for the listed defendant and deliver all documents necessary to effect service on this
defendant to the U.S. Marshals Service.

The Clerk shall mail a copy of this Order to plaintiff at the address on the docket.

 

 
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

 

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated: December 30, 2019
White Plains, New York

SO ORDERED:

VU

Vincent L. Briccetti
United States District Judge

 
APPENDIX

Correction Officer David O. Rodriguez
Sing Sing Correctional Facility

354 Hunter Street

Ossining, New York 10562

 
